     Case: 3:19-cv-50123 Document #: 8 Filed: 07/18/19 Page 1 of 4 PageID #:72


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

Cecil Shah El (#102308) a/k/a Cecil Shaw,       )
                                                )
                    Plaintiff,                  )
                                                )      Case No. 19 C 50123
      v.                                        )
                                                )      Judge John Robert Blakey
Maureen Josh, et al.,                           )
                                                )
                    Defendants.                 )

                                         ORDER

        Plaintiff’s application for leave to proceed in forma pauperis [3] is denied
without prejudice. Plaintiff must either: (1) pay the full statutory filing fee of $400;
or (2) submit a properly supported renewed in forma pauperis application that (a) is
certified by trust fund officers at all facilities where he was incarcerated from
approximately November 17, 2018, to the present and (b) attaches copies of his trust
fund statements showing activity in his accounts at those facilities during this period.
If Plaintiff does not comply by August 19, 2019, the Court will summarily dismiss
this lawsuit. Plaintiff’s “Motion to Waive all United States Municipal Court
Document Fees” [4] is denied. Plaintiff is advised that he must promptly submit a
change-of-address notification if he is released or transferred to another facility. If he
does not keep the Clerk apprised of his correct address, this case will be subject to
dismissal. The Clerk is directed to: (1) send a blank application to proceed in forma
pauperis and a copy of this order to Plaintiff; and (2) send a copy of this order to the
trust fund officer at the DeKalb County Jail, who is reminded of the obligation to
make aggregated trust fund deductions as detailed in this order. The Court also asks
the trust fund officer to ensure that a copy of this order is mailed to each facility
where Plaintiff is housed until all outstanding filing fees have been paid in full.

                                     STATEMENT

      DeKalb County Jail pretrial detainee Cecil Shah El, also known as Cecil Shaw,
has brought this wide-ranging pro se lawsuit pursuant to 42 U.S.C. § 1983. Before
the Court can screen his complaint, it must determine if he is entitled to proceed in
forma pauperis (IFP). The Court will also consider his “Motion to Waive all United
States Municipal Court Document Fees” at this time since it relates to his fee status.

       The Prison Litigation Reform Act (PLRA) requires all inmates to pay the full
filing fee. See 28 U.S.C. § 1915(b)(1). If an inmate cannot pay the full $400 filing fee
upfront, he may submit an IFP application (in other words, a request for permission
to pay the fee over time with monthly installments taken from his trust fund
     Case: 3:19-cv-50123 Document #: 8 Filed: 07/18/19 Page 2 of 4 PageID #:73


account; in that instance, the filing fee is $350 as an administrative fee is waived).
An inmate seeking to proceed IFP must obtain a certificate from an authorized official
stating the amount of money on deposit in his trust fund account and provide a
certified trust fund statement covering the six-month period immediately preceding
the submission of the complaint. 28 U.S.C. § 1915(a)(2). In addition, he must complete
the Court’s IFP application, which requires disclosure of all income and assets
received in the past twelve months. The Court evaluates twelve months of financial
information to determine if an inmate is eligible to proceed IFP. If so, the Court
calculates the initial partial filing fee using the trust fund certification and the
inmate’s trust fund ledgers.

        There are two problems with Plaintiff’s IFP application. First, he has provided
certified trust fund ledgers from the DeKalb County Jail that begin on April 27, 2019
and end on May 18, 2019. Plaintiff’s custodial locations during the past six months
are unclear, but his complaint indicates that he was at the Cook County Jail for an
unknown amount of time due to an arrest on April 13, 2019. See [1], p. 25. His IFP
application provides no information from Cook County Jail and is therefore
incomplete. Providing several weeks of trust fund ledgers from the DeKalb County
Jail is insufficient under PLRA given that he appears to have been in custody
elsewhere for at least portions of the six-month lookback period.

       Second, Plaintiff wrote “N/A” in response to all of the questions on the IFP
form. As a practical matter, by doing so he represented that he has never held a job
and that he received less than $200 in income (including gifts and all other sources
of money) during the entire calendar year prior to initiating this action. Yet he
received $170 in just the three-week period covered by his DeKalb County Jail trust
fund ledgers, and he had an additional $65 transferred in by the Cook County Jail.
Plaintiff’s decision to provide incorrect financial information under oath is
unacceptable, especially since Plaintiff signed and printed his name under the
statement “I declare under penalty of perjury that the above information is true and
correct. I understand that 28 U.S.C. § 1915(e)(2)(A) states that the court shall dismiss
this case at any time if the court determines that my allegation of poverty is untrue.”
See [3], p. 4. Plaintiff is admonished to take this warning seriously moving forward,
as the Court will not overlook untrue statements relating to finances or any other
matters.

       Because of these deficiencies, if Plaintiff wants to proceed with this case, he
must provide a list of the facilities where he was in custody starting six months prior
to the initiation of this lawsuit (in other words, from approximately November 17,
2018 to the present). In addition, he must submit a signed, accurate, and fully
completed renewed IFP application that discloses financial information for the past
twelve months and includes financial information (i.e., a certification from an
authorized correctional official and a corresponding trust fund account statement) for
each facility where he was incarcerated from November 3, 2018 to the date that he
complies with this order. He can obtain this information from any prior facility by
sending a written request. Alternatively, he can pay the full $400 filing fee by the
      Case: 3:19-cv-50123 Document #: 8 Filed: 07/18/19 Page 3 of 4 PageID #:74


date specified above. If Plaintiff does not comply, the Court will summarily dismiss
this action. If Plaintiff wants to pay the full $400 fee upfront, he should send a check
or money order made payable to the Clerk, to the Clerk, United States District Court,
219 South Dearborn Street, Chicago, Illinois 60604, attn: Cashier=s Desk, 20th Floor,
and shall clearly identify his name and the case number assigned to this case.

        Plaintiff is advised that if he renews his IFP application, he must carefully and
accurately answer each and every question on the IFP form. Checking “no” in
response to all of the questions will be deemed inadequate if that answer is incorrect
for any of the questions. This includes any misrepresentations about gifts that
Plaintiff received from friends or family during the past twelve months, as this
income must be disclosed. See Lucien v. DeTella, 141 F.3d 773 (7th Cir. 1998). In this
regard, Plaintiff is reminded that although he need only provide six months of
certified trust fund statements, the Court’s IFP form requires him to provide financial
information for the past twelve months (in other words, starting from May 18, 2018
to the present). This includes disclosure of any source of income whatsoever totaling
$200 or more in the past twelve months. Plaintiff is warned that any
misrepresentations regarding his finances in his renewed IFP application will subject
this lawsuit to dismissal. See Coleman v. Calumet City, 754 Fed. App’x 468, 468-69
(7th Cir. Feb. 27, 2019) (affirming dismissal with prejudice based on inaccurate IFP
financial disclosures despite pro se inmate’s claim that misrepresentations were due
to an “oversight”).

       In addition, a review of the limited trust fund ledgers provided by Plaintiff and
an audit of his prior cases reflects that, despite prior Court orders, he is not making
payments toward accrued filing fees. Consequently, the Court advises Plaintiff’s
trust fund officer at his current place of confinement (and any future places
of confinement) that they must turn over 100% of any deposits exceeding
$10 per month into Plaintiff’s account to the Clerk to pay accrued filing fees
until those fees are paid in full. Specifically, the PLRA requires 20% monthly
deductions for each case in which an inmate is proceeding IFP. Bruce v. Samuels, 136
S. Ct. 627, 632-33 (2016). The obligation to collect and remit aggregated funds
received by Plaintiff that exceed $10 each month applies to all deposits to Plaintiff’s
account, not just income he earns at any institutional job.

       Plaintiff has previously been allowed to proceed IFP in two cases in this district
and one associated appeal. 1 See Shaw v. Does, Case No. 06 C 5906 (N.D. Ill.) (owes
$350); Shaw v. Dart, Case No. 15 C 0199 (N.D. Ill.) (owes $350); Shaw v. Vanzandt,
Appellate Case No. 09-3047 (7th Cir.) (owes $455). In addition, the statutory $400
filing fees for three removed cases in this district and an associated appeal need to
be collected from Plaintiff’s trust fund account using the mechanism in 28 U.S.C. §
1915(b). See Shaw v. State of Illinois, Case No. 17 C 50366 (N.D. Ill.) (owes $400);
Shah El v. Byers, Case No. 18 C 50045 (N.D. Ill.) (owes $400); Shaw v.DeKalb County

1 Plaintiff appears to owe additional filing fees in the Central District of Illinois. The trust fund
custodian should contact the Clerk of that Court to determine the amount of any fees that might be
owed there, as well as any fees owed for associated appeals.
     Case: 3:19-cv-50123 Document #: 8 Filed: 07/18/19 Page 4 of 4 PageID #:75


Sheriff’s Office , Case No. 18 C 50145 (N.D. Ill.) (owes $400); Shaw v. State of Illinois,
Appellate Case No. 18-1053 (7th Cir.) (owes $505). The Court therefore authorizes
and orders the trust fund officer at Plaintiff’s place of incarceration to begin collecting
monthly payments from Plaintiff’s trust fund account in an amount equal to 20% of
the preceding month’s income credited to the account for Case Nos. 17 C 50366, 18
C 50045, and 18 C 50145, and Appellate Case No. 18-1053, as well as Case Nos. 06 C
5906 and 15 C 0199, and Appellate Case No. 09-3047. Monthly aggregated payments
collected from Plaintiff’s trust fund account shall be forwarded to the Clerk each time
the amount in the account exceeds $10 until the fees have been paid. All payments
shall be sent to the Clerk, United States District Court, 219 S. Dearborn St.,
Chicago, Illinois 60604, attn: Cashier’s Desk, 20th Floor, and shall clearly identify
Plaintiff’s name and the relevant case number(s).

        Because Plaintiff owes fees in five cases and two appeals in this district (not
counting this case, where his fee status is still open, or any matters in the Central
District), for a total of seven matters and $2,510 in outstanding filing fees, the trust
account custodian must deduct 100% of his account each month he receives at
least $10.00 until his filing fee obligations have been paid. Plaintiff is advised that
if he is granted leave to proceed IFP in any additional cases or appeals or otherwise
accrues additional filing fees, the trust fund custodian will move the new obligations
onto the list of cases or appeals requiring monthly deductions as Plaintiff pays off his
debt to the Court over time. Plaintiff’s filing fee obligations will follow him until they
are satisfied in full, even if he is transferred to another facility or released.

      This leaves Plaintiff’s “Motion to Waive all United States Municipal Court
Document Fees.” Plaintiff appears to be asking the Clerk to provide copies of
documents for free upon request. Plaintiff’s fee status is currently unresolved, but
even if he was proceeding IFP, that status would not entitle him to free copies of
documents from the Clerk. See Lucien, 141 F.3d at 774 (explaining that “[a]ll § 1915
has ever done is excuse pre-payment of the docket fees”; the litigant remains
responsible for paying those fees as well as any other costs of litigation); see also
Johnson v. Daley, 339 F.3d 582, 586 (7th Cir. 2003) (inmates have no right to have
“the public treasury[] defray all or part of the cost of litigation” because the
“fundamental right of access to the courts” does not include a “right of subsidized
access”). Plaintiff’s motion to waive copying fees is denied.

Dated: July 18, 2019

                                                Entered:


                                                ____________________________
                                                John Robert Blakey
                                                United States District Judge
